Citation Nr: 0612040	
Decision Date: 04/26/06    Archive Date: 05/02/06	

DOCKET NO.  99-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In April 2000, March 2001, April 2003, and 
November 2004, the appeal was remanded by the Board for 
evidentiary development.  


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that residuals of a left ankle injury are related to 
the veteran's military service.  


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 VA 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice on how an 
effective date would be assigned should an increased rating 
be granted.  The claim was readjudicated in the February 2004 
supplemental statement of the case.  The failure of VA to 
provide notice on how an effective date would be assigned 
should an increased rating be granted is harmless because the 
preponderance of the evidence is against the appellant's 
claim.  Hence, any questions as to the appropriate effective 
date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Although notice was not completely 
provided to the appellant until after the initial 
adjudication, he was not prejudiced.  The content of the 
December 2003 notice provided to the appellant fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
February 2004.  Hence, the actions taken by VA cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Claim

The veteran contends that residuals of his left ankle injury 
are related to military service.  The appellant requests that 
he be afforded the benefit of the doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if preexisting such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

The veteran's service medical records reflect treatment for 
left ankle injuries in October 1980 and May 1985.  A 
diagnosis of a left ankle sprain was entered on each 
occasion.  X-rays were negative for fracture in October 1980.  
There is no report in the record of X-rays taken in May 1985.  
In February 1987, the veteran declined a separation medical 
examination.  

Private medical records dated between February 1996 and March 
1997 note complaints of left ankle pain.  No complaints 
dating from service were noted.  Following physical 
examinations the assessment was that the appellant had gout.  
Likewise, records dated between 1999 and 2000 at Lenoir 
Memorial Hospital note occasional complaints of left 
ankle/foot pain.  The veteran was again diagnosed as having 
gout.

In February 2002, Joseph Fischer, M.D., following an x-ray of  
the left ankle, diagnosed an old bimalleolar fracture of the 
left ankle with moderate post-traumatic arthritic changes.  

There are four nexus opinions supplied by VA medical 
examiners of record, dated February 2002, July 2002, June 
2003 and October 2003.  The first three are ambiguous and 
conflicting regarding a link between any current disability 
and an injury documented in the service medical record.  The 
October 2003 VA examiner opined that the veteran's left ankle 
problem was not related to a service injury but rather was a 
complication of gout.  The examiner did not link gout to 
service.

While the veteran was scheduled for another VA examination 
after the November 2004 remand, he failed to show for the VA 
examinations scheduled in August and November 2005.  

The "duty to assist is not always one-way street.  If a 
veteran wishes to help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purported evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has 
a duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to show for VA examinations 
and personal hearings.  If he does not do so, there is no 
burden on VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  

To grant service connection, there must be competent evidence 
relating the appellant's current disability to his military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  

In this case there is no competent evidence linking a current 
disorder to service.  The service medical records do show 
complaints of a left ankle injury, but a chronic left ankle 
disorder was not shown in-service, and there is no competent 
evidence linking any current left ankle disorder to service.  
Rather, the veteran has been diagnosed as suffering from 
gout, and no competent evidence links gout to service. 

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against finding that the veteran has service-related 
residuals of a left ankle injury.  Hence, service connection 
is denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  

Of course, should the veteran secure competent evidence 
linking his current left ankle disability to service, he 
should submit that evidence to VA and his claim would then be 
reevaluated based on the evidence then of record.  At this 
time, however, because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for residuals of a left ankle injury is 
denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


